                                                                                     Case 3:18-cv-00133-LRH-WGC Document 85 Filed 08/06/19 Page 1 of 7



                                                                                 1 Joel D. Odou
                                                                                   Nevada Bar No. 7468
                                                                                 2 jodou@wshblaw.com
                                                                                   Analise N. M. Tilton
                                                                                 3 Nevada Bar No. 13185
                                                                                   atilton@wshblaw.com
                                                                                 4 Wood, Smith, Henning & Berman LLP
                                                                                   2881 Business Park Court, Suite 200
                                                                                 5 Las Vegas, NV 89128-9020
                                                                                   Telephone: 702 251 4100
                                                                                 6 Facsimile: 702 251 5405

                                                                                 7 Theodore Parker, III
                                                                                   Nevada Bar No. 4716
                                                                                 8 tparker@pnalaw.net
                                                                                   Parker, Nelson & Associates, Chtd.
                                                                                 9 2460 Professional Court, Suite 200
                                                                                   Las Vegas, NV 89128
                                                                                10 Telephone: 702-868-8000
                                                                                   Facsimile: 702-868-8001
                                                                                11
WOOD, SMITH, HENNING & BERMAN LLP




                                                                                   Attorneys for Defendants, Knight Transportation,
                                    TELEPHONE 702 251 4100 ♦ FAX 702 251 5405
                                    2881 BUSINESS PARK COURT, SUITE 200




                                                                                12 Inc., Knight Refrigerated, LLC, Knight-Swift
                                        LAS VEGAS, NEVADA 89128-9020




                                                                                   Transportation Holdings, Inc. and Carol Walker
                                                                                13
                                                Attorneys at Law




                                                                                14                                    UNITED STATES DISTRICT COURT
                                                                                15                             DISTRICT OF NEVADA, NORTHERN DIVISION
                                                                                16 DON RATHBURN and TERESA                              Case No. 3:18-cv-00133-LRH-WGC
                                                                                   RATHBURN, Husband and Wife,
                                                                                17                                                      STIPULATION AND ORDER
                                                                                                  Plaintiffs,                           REGARDING USE OF SMALL MINE
                                                                                18                                                      DEVELOPMENT, LLC’S DOCUMENTS
                                                                                           v.                                           AT TRIAL
                                                                                19
                                                                                   KNIGHT TRANSPORTATION, INC.;                         The Hon. Larry R. Hicks
                                                                                20 KNIGHT REFRIGERATED, LLC; KNIGHT-
                                                                                   SWIFT TRANSPORTATION HOLDINGS,
                                                                                21 INC.; CAROL WALKER; JOHN DOES I
                                                                                   through X, inclusive; ABC CORPORATIONS
                                                                                22 I through X, inclusive; and BLACK AND
                                                                                   WITE COMPANIES I through X, inclusive,
                                                                                23
                                                                                                  Defendants.
                                                                                24

                                                                                25            IT IS HEREBY STIPULATED, AGREED AND UNDERSTOOD BY Plaintiffs DON
                                                                                26 RATHBURN              and       TERESA    RATHBURN       (“Plaintiffs”)   and     Defendants   KNIGHT
                                                                                27 TRANSPORTATION,                   INC.,   KNIGHT    REFRIGERATED,               LLC,   KNIGHT-SWIFT
                                                                                28 TRANSPORTATION HOLDINGS, INC., and CAROL WALKER (“Defendants”), as follows:
                                                                                     LEGAL:10092-0047/12399754.1                      -1-
                                                                                      STIPULATION AND ORDER REGARDING USE OF SMALL MINE DEVELOPMENT, LLC’S DOCUMENTS
                                                                                                                         AT TRIAL
                                                                                     Case 3:18-cv-00133-LRH-WGC Document 85 Filed 08/06/19 Page 2 of 7



                                                                                 1            1.       On September 14, 2018, the Court entered a Stipulated Confidentiality Agreement and

                                                                                 2    Protective Order (ECF No. 45) (the “Protective Order”), which was signed by counsel for Plaintiffs

                                                                                 3    and Defendants. The Protective Order recognized that in Case No. 3:18-cv-00133-LRH-WGC (the

                                                                                 4    “Action”), discovery “may involve documents, photographs, video, or other information of a

                                                                                 5    proprietary and non-public nature . . . that the parties consider confidential or highly confidential.”

                                                                                 6    Therefore, pursuant to FRCP 26(c), the parties and the Court acknowledged that good cause existed

                                                                                 7    for the issuance of a protective order governing the handling of certain documents, photographs,

                                                                                 8    video, or other information in the Action.

                                                                                 9            2.       The Protective Order provided that Plaintiffs, Defendants, or other producing parties

                                                                                10    could designate documents produced in the Action as “Confidential Information” or “Highly

                                                                                11    Confidential Information” so that designated documents would not become public and would be
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 702 251 4100 ♦ FAX 702 251 5405
                                    2881 BUSINESS PARK COURT, SUITE 200




                                                                                12    subject to the Protective Order.
                                        LAS VEGAS, NEVADA 89128-9020




                                                                                13            3.       The Protective Order defined these two types of documents as follows:
                                                Attorneys at Law




                                                                                14                     a. “CONFIDENTIAL INFORMATION” shall mean documents, photographs, video,

                                                                                15                          or other information designated as “CONFIDENTIAL” by a Producing Party, who

                                                                                16                          in good faith believes the documents, photographs, video, or other information

                                                                                17                          constitutes or include proprietary or non-public information that (i) is used by the

                                                                                18                          party in, or pertaining to, its business; (ii) is not generally known by the general
                                                                                19                          public; and (iii) the party normally would not reveal to third parties or, if disclosed,

                                                                                20                          would require such third parties to maintain in confidence.

                                                                                21                     b. “HIGHLY CONFIDENTIAL INFORMATION” shall mean documents,

                                                                                22                          photographs, video, or other information designated thereon as “HIGHLY

                                                                                23                          CONFIDENTIAL” by a Producing Party, who in good faith believes the

                                                                                24                          documents, photographs, video, or other information are particularly or especially

                                                                                25                          sensitive and confidential that the Producing Party has and other discovery

                                                                                26                          materials which the Producing Party considers so sensitive or confidential that

                                                                                27                          added protections are warranted.

                                                                                28 ///
                                                                                     LEGAL:10092-0047/12399754.1                            -2-
                                                                                      STIPULATION AND ORDER REGARDING USE OF SMALL MINE DEVELOPMENT, LLC’S DOCUMENTS
                                                                                                                         AT TRIAL
                                                                                     Case 3:18-cv-00133-LRH-WGC Document 85 Filed 08/06/19 Page 3 of 7



                                                                                 1            4.       During the Action, counsel for Defendants subpoenaed documents from Small Mine

                                                                                 2    Development, LLC (“SMD”) pursuant to FRCP 45.

                                                                                 3            5.       In conformity with and in reliance on the Protective Order, SMD produced the

                                                                                 4    following documents to Defendants: SMD_RATHBURN0001 – SMD_RATHBURN0849 (“SMD’s

                                                                                 5    Production”). SMD’s Production was comprised of confidential and internal financial documents

                                                                                 6    relating to SMD’s past and current revenues and operations as well as anticipated future revenues and

                                                                                 7    operations. SMD’s Production also included confidential and internal financial valuations of SMD

                                                                                 8    over the course of several years. SMD’s Production relates to the claims and defenses of Plaintiffs

                                                                                 9    and Defendants in this Action.

                                                                                10            6.       Accordingly, pursuant to the Protective Order, SMD marked SMD’s Production as

                                                                                11    “Highly Confidential Information” so that the documents would not be publicly available and would
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 702 251 4100 ♦ FAX 702 251 5405
                                    2881 BUSINESS PARK COURT, SUITE 200




                                                                                12    only be available to those involved in this Action because the public disclosure of SMD’s production
                                        LAS VEGAS, NEVADA 89128-9020




                                                                                13    will cause harm to SMD – a third party to this Action – if publicly disclosed.
                                                Attorneys at Law




                                                                                14            7.       During discovery in the Action, neither Plaintiffs or Defendants ever argued that

                                                                                15    SMD’s designation of the SMD Production as “Highly Confidential Information” was not warranted.

                                                                                16    Also, SMD’s officers and owners were deposed by Defendants and Plaintiffs, and during their

                                                                                17    respective depositions, various portions of their testimony were also marked as “Highly Confidential

                                                                                18    Information” in accordance with the Protective Order.
                                                                                19            8.       The trial in this Action is currently scheduled to begin on August 13, 2019.

                                                                                20            9.       The Protective Order states that it “shall apply to pretrial proceedings and discovery

                                                                                21    only. The Court will establish separately any necessary procedures for handling CONFIDENTIAL

                                                                                22    INFORMATION or HIGHLY CONFIDENTIAL INFORMATION during the trial of this matter.”

                                                                                23    Protective Order at ¶26 (ECF No. 45).

                                                                                24            10.      Because it is anticipated that the trial of this Action will include trial exhibits that

                                                                                25    include documents from SMD’s Production, counsel for SMD met and conferred with counsel for

                                                                                26    Plaintiffs and Defendants to discuss how SMD’s confidential and internal financial documents could

                                                                                27    be protected from public disclosure at the trial of this Action. Those meet and confer efforts led to

                                                                                28    this Stipulation.
                                                                                     LEGAL:10092-0047/12399754.1                         -3-
                                                                                      STIPULATION AND ORDER REGARDING USE OF SMALL MINE DEVELOPMENT, LLC’S DOCUMENTS
                                                                                                                         AT TRIAL
                                                                                     Case 3:18-cv-00133-LRH-WGC Document 85 Filed 08/06/19 Page 4 of 7



                                                                                 1            11.      Accordingly, this Stipulation is being submitted to the Court pursuant to the Protective

                                                                                 2    Order, LR IA 10-5, and applicable case law, including Hagestad v. Tragesser, 49 F.3d 1430, 1434

                                                                                 3    (9th Cir.1995), Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1135 (9th Cir.2005), and

                                                                                 4    Kamakana, City and County of Honolulu, 447 F.3d 1172, 1179 (9th Cir.2006).

                                                                                 5            12.      In accordance with the Protective Order, LR IA 10-5, and the above-stated case law,

                                                                                 6    counsel for SMD reviewed SMD’s Production of 849 pages of material to determine those

                                                                                 7    documents and pages that are “Highly Confidential Information” and should not be publicly

                                                                                 8    disclosed at the trial of this Action.

                                                                                 9            13.      As further detailed in the Declaration of Keith Jones, attached as Exhibit 1 hereto, the
                                                                                10    public disclosure of SMD’s confidential and internal financial documents relating to SMD’s past and

                                                                                11    current revenues and operations as well as anticipated future revenues and operations will cause harm
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 702 251 4100 ♦ FAX 702 251 5405
                                    2881 BUSINESS PARK COURT, SUITE 200




                                                                                12    to SMD – a third party to this Action – if publicly disclosed because of the highly competitive nature
                                        LAS VEGAS, NEVADA 89128-9020




                                                                                13    of the mining industry and because of the bidding process that SMD is involved in to get new
                                                Attorneys at Law




                                                                                14    projects. See, e.g., Clark v. Metropolitan Life Insurance Company, 2010 WL 1006823 (Judge Hicks,

                                                                                15    March 16, 2010) (“a party must ‘articulate compelling reasons supported by specific factual findings

                                                                                16    that outweigh the general history of access and the public policies favoring disclosure.’”) (citing

                                                                                17    Kamakana, 447 F.3d at 1179)).

                                                                                18            14.      As further detailed in the Declaration of Matthew B. Hippler, attached as Exhibit 2
                                                                                19    hereto and after having reviewed SMD’s Production of 849 pages of material, counsel for SMD

                                                                                20    identified those documents that should remain designated as “Highly Confidential Information”

                                                                                21    pursuant to the Protective Order and should not be publicly disclosed at the trial of this Action for the

                                                                                22    compelling reasons stated in this Stipulation and the attached declarations. Those documents from

                                                                                23    the SMD Production that should not be publicly disclosed are listed in Exhibit 3 attached hereto,
                                                                                24    which are hereafter referred to as the “Sealed Documents”.

                                                                                25            15.      Counsel for Plaintiffs and Defendants have reviewed and agree with Mr. Hippler’s

                                                                                26    designations of the Sealed Documents in Exhibit 3.

                                                                                27            16.      Accordingly, consistent with the Protective Order, LR IA 10-5, the above-stated case

                                                                                28    law, and Mr. Hippler’s and Mr. Jones’ Declarations, Plaintiffs and Defendants stipulate that:
                                                                                     LEGAL:10092-0047/12399754.1                         -4-
                                                                                      STIPULATION AND ORDER REGARDING USE OF SMALL MINE DEVELOPMENT, LLC’S DOCUMENTS
                                                                                                                         AT TRIAL
                                                                                     Case 3:18-cv-00133-LRH-WGC Document 85 Filed 08/06/19 Page 5 of 7



                                                                                 1                     a.          The Sealed Documents contain: (i) confidential and internal financial

                                                                                 2            documents relating to SMD’s past and current revenues and operations; (ii) confidential and

                                                                                 3            internal financial documents relating to SMD’s anticipated future revenues and operations; and

                                                                                 4            (iii) confidential and internal financial valuations of SMD over the course of several years; and

                                                                                 5                     b.          Due to the nature of the Sealed Documents and as described by the attached

                                                                                 6            declarations, there are compelling reasons for sealing the Sealed Documents as being “Highly

                                                                                 7            Confidential Information”; and

                                                                                 8                     c.          Due to the nature of the Sealed Documents, those documents should not be

                                                                                 9            publicly disclosed at the trial of this Action and should be sealed from public disclosure.

                                                                                10            17.      Based on the foregoing, and subject to the Court’s approval, Plaintiffs and Defendants

                                                                                11    stipulate to the following procedures to avoid the Sealed Documents from being publicly disclosed at
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 702 251 4100 ♦ FAX 702 251 5405
                                    2881 BUSINESS PARK COURT, SUITE 200




                                                                                12    the trial of this Action:
                                        LAS VEGAS, NEVADA 89128-9020




                                                                                13                     a.          In the event that Plaintiffs or Defendants mark as a trial exhibit and seek the
                                                Attorneys at Law




                                                                                14            admission into evidence of any of the Sealed Documents listed in Exhibit 3 at the trial of this

                                                                                15            Action, the party that is marking the trial exhibit and/or seeking its admission into evidence

                                                                                16            shall provide the Court, the Court’s personnel, the parties, the parties’ parties, and any witness,

                                                                                17            a copy of the Sealed Document that is being marked as a trial exhibit, and the party that is

                                                                                18            marking the trial exhibit and/or seeking its admission into evidence shall ensure that the
                                                                                19            Sealed Document exhibit has retained its “Highly Confidential Information” designation on

                                                                                20            each page of the exhibit;

                                                                                21                     b.          During the trial of this Action, the Sealed Document exhibit that is marked as a

                                                                                22            trial exhibit shall, at all times, be available for review and use by the parties, the parties’

                                                                                23            counsel, the Court, witnesses, expert witnesses, the Court’s personnel, the court reporter, and

                                                                                24            the jurors; and

                                                                                25                     c.          In the event that any of the Sealed Documents that were marked as a trial

                                                                                26            exhibit need to be filed or otherwise made a part of the publicly available record of this

                                                                                27            Action, the parties, the Court, and the Court’s personnel shall file the Sealed Document exhibit

                                                                                28            under seal so that the the Sealed Document is not made publicly available.
                                                                                     LEGAL:10092-0047/12399754.1                             -5-
                                                                                      STIPULATION AND ORDER REGARDING USE OF SMALL MINE DEVELOPMENT, LLC’S DOCUMENTS
                                                                                                                         AT TRIAL
                                                                                     Case 3:18-cv-00133-LRH-WGC Document 85 Filed 08/06/19 Page 6 of 7



                                                                                 1             18.     With respect to testimony about the Sealed Documents, counsel for Plaintiffs,

                                                                                 2    Defendants, and SMD recognize that during the trial, it would be unwieldly and difficult to seal a

                                                                                 3    witness’s testimony that includes reference to information within the Sealed Documents.

                                                                                 4    Accordingly, the parties and SMD are not requesting as part of this Stipulation that the Court clear

                                                                                 5    the public from the courtroom during a witness’s testimony regarding information within the Sealed

                                                                                 6    Documents.

                                                                                 7             19.     However, if the trial of this Action results in a Judgment, and in the event of an appeal

                                                                                 8    of that Judgment, Plaintiffs and Defendants shall act in conformity with the Protective Order and this

                                                                                 9    Stipulation to seal and protect from public disclosure the Sealed Documents during the appellate

                                                                                10    process, and they shall also act to seal and protect from public disclosure those portions of the trial

                                                                                11    transcripts that reference information within the Sealed Documents.
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 702 251 4100 ♦ FAX 702 251 5405
                                    2881 BUSINESS PARK COURT, SUITE 200




                                                                                12             20.     Plaintiffs and Defendants hereby agree to be subject to the jurisdiction of this Court for
                                        LAS VEGAS, NEVADA 89128-9020




                                                                                13    the purpose of any proceedings relating to the Protective Order or this Stipulation.
                                                Attorneys at Law




                                                                                14             21.     Pursuant to the Protective Order, any material designated as “CONFIDENTIAL” or

                                                                                15    “HIGHLY CONFIDENTIAL”, if filed with this Court, shall continue to be filed with the Court under

                                                                                16    seal.

                                                                                17             22.     This Stipulation may be modified only by stipulation of the parties – and in

                                                                                18    consultation with counsel for SMD – or by other Order of the Court.
                                                                                19             23.     Nothing in this Stipulation amends the Protective Order previously entered by the

                                                                                20    Court.

                                                                                21    ///

                                                                                22    ///

                                                                                23    ///

                                                                                24    ///

                                                                                25    ///

                                                                                26    ///

                                                                                27    ///

                                                                                28    ///
                                                                                     LEGAL:10092-0047/12399754.1                          -6-
                                                                                      STIPULATION AND ORDER REGARDING USE OF SMALL MINE DEVELOPMENT, LLC’S DOCUMENTS
                                                                                                                         AT TRIAL
                                                                                      Case 3:18-cv-00133-LRH-WGC Document 85 Filed 08/06/19 Page 7 of 7



                                                                                 1            24.      Counsel for Plaintiffs, Defendants, and SMD shall make themselves available to confer

                                                                                 2    with the Court should any part of this Stipulation not meet with the Court’s approval or satisfy its

                                                                                 3    procedures.

                                                                                 4            IT IS SO STIPULATED.
                                                                                 5    DATED this 6th day of August, 2019.                     DATED this 6th day of August, 2019.

                                                                                 6    WOOD, SMITH, HENNING & BERMAN LLP                       BRADLEY DRENDEL & JEANNEY Ltd

                                                                                 7
                                                                                     By: /s/ Joel D. Odou                                     By:   /s/ Joseph S. Bradley
                                                                                 8
                                                                                          Joel D. Odou                                              Joseph S. Bradley
                                                                                 9        jodou@wshblaw.com                                         P. O. Box 1987
                                                                                          Analise N. M. Tilton                                      Reno, NV 89505
                                                                                10        atilton@wshblaw.com                                       Telephone: 775-335-9999
                                                                                          2881 Business Park Court, Suite 200                       Facsimile: 775-335-9993
                                                                                11        Las Vegas, NV 89128-9020
WOOD, SMITH, HENNING & BERMAN LLP




                                                                                          Telephone: 702 251 4100                                   Attorneys for Plaintiffs
                                    TELEPHONE 702 251 4100 ♦ FAX 702 251 5405
                                    2881 BUSINESS PARK COURT, SUITE 200




                                                                                12        Facsimile: 702 251 5405
                                        LAS VEGAS, NEVADA 89128-9020




                                                                                13        Theodore Parker, III
                                                Attorneys at Law




                                                                                          tparker@pnalaw.net
                                                                                14        Parker, Nelson & Associates, Chtd.
                                                                                          2460 Professional Court, Suite 200
                                                                                15        Las Vegas, NV 89128
                                                                                          Telephone: 702-868-8000
                                                                                16        Facsimile: 702-868-8001
                                                                                17        Attorneys for Defendants
                                                                                                                                       ORDER
                                                                                18
                                                                                            ITITISISSO
                                                                                                     SOORDERED.
                                                                                                        ORDERED this          day of                         , 2019.
                                                                                19

                                                                                20    DATED this 7th day of August, 2019. _____________________________________
                                                                                                                                 DISTRICT  COURT JUDGE
                                                                                                                                 ____________________________________
                                                                                21                                               LARRY R. HICKS
                                                                                   SUBMITTED BY:
                                                                                22                                               UNITED STATES DISTRICT JUDGE

                                                                                23                  /s/ Joel D. Odou
                                                                                24
                                                                                   WOOD, SMITH, HENNING & BERMAN LLP
                                                                                25 Attorneys for Defendants

                                                                                26
                                                                                     13369104_v2
                                                                                27

                                                                                28
                                                                                     LEGAL:10092-0047/12399754.1                        -7-
                                                                                       STIPULATION AND ORDER REGARDING USE OF SMALL MINE DEVELOPMENT, LLC’S DOCUMENTS
                                                                                                                          AT TRIAL
Case 3:18-cv-00133-LRH-WGC Document 85-1 Filed 08/06/19 Page 1 of 4




        EXHIBIT 1
                                                       Case 3:18-cv-00133-LRH-WGC Document 85-1 Filed 08/06/19 Page 2 of 4



                                                   1                                    DECLARATION OF KEITH JONES
                                                   2           I, Keith Jones, declare under penalty of perjury:
                                                   3           1.      I am the general manager for Small Mine Development, LLC (“SMD”), and I am
                                                   4    also a part owner of SMD. I have personal knowledge of the facts discussed below, except as to
                                                   5    the facts stated upon information and belief, and as to those facts, I believe them to be true. If
                                                   6    called as a witness, I would and could testify competently as to the facts stated in this
                                                   7    declaration.
                                                   8           2.      SMD is an underground mining contractor involved in the extraction of
                                                   9    underground mineral deposits on behalf of mining companies.
                                                  10           3.      I started working at SMD in 2005. In 2011, I – along with other current SMD
                                                  11    employees at the time – purchased SMD from its then owner. Since the purchase in 2011, I
                5441 Kietzke Lane, Second Floor




                                                  12    have been a part owner of SMD, and I have acted as SMD’s general manager since that time.
                                                  13           4.      Prior to my initial employment at SMD, I had been working in the mining
                       Reno, NV 89511
HOLLAND & HART LLP




                                                  14    industry for 20 years, and I have therefore been working in the mining industry continuously for
                                                  15    34 years. The mining industry is a highly competitive industry that is affected by numerous
                                                  16    fluctuating economic factors, including the price of gold and other precious minerals.
                                                  17           5.      SMD obtains new underground mining projects by bidding for these projects.
                                                  18    These bids are competitive bids where each underground mining contractor company: (i)
                                                  19    analyzes the details and scope of the project, (ii) evaluates its own operations, personnel, and
                                                  20    equipment and the costs of same, and (iii) then quantifies that operational and financial data into
                                                  21    a competitive bid seeking to be awarded the project.         Also, as part of this process, each
                                                  22    company has to analyze and calculate the potential profit margin involved in the bid project in
                                                  23    order to determine if the project is financially beneficial to the company. This is necessarily a
                                                  24    subjective determination because although all companies want large profit margins, most
                                                  25    companies will bid on projects that will result in low profit margins.
                                                  26           6.      While at SMD and for several years, I have been involved in – and am now in
                                                  27    charge of – preparing SMD’s bids for mining projects, and I perform the analysis described
                                                  28    above on behalf of SMD for each of the projects on which it bids.
                                                                                                         1
                                                       Case 3:18-cv-00133-LRH-WGC Document 85-1 Filed 08/06/19 Page 3 of 4



                                                   1             7.    I am familiar with all of the documents that comprise the SMD Production as the
                                                   2    term is used in the Stipulation. The SMD Production is made up of SMD’s confidential and
                                                   3    internal financial documents relating to SMD’s past and current revenues and operations as well
                                                   4    as anticipated future revenues and operations. Examples of these confidential documents
                                                   5    include SMD’s income statements, cash flow statements, reports of SMD’s value as a company,
                                                   6    and asset data. Taken together, these confidential documents represent nearly all of SMD’s
                                                   7    financial information.
                                                   8             8.    The portions of the SMD Production that SMD’s counsel, Matthew Hippler, has
                                                   9    described in his separately attached declaration will cause substantial harm to SMD, which is
                                                  10    only a third party to this Action, if those SMD documents are publicly disclosed because of the
                                                  11    highly competitive nature of the mining industry and the bidding process that is described
                5441 Kietzke Lane, Second Floor




                                                  12    above.
                                                  13             9.    Specifically, if I had information about a competitor that is of the type and scope
                       Reno, NV 89511
HOLLAND & HART LLP




                                                  14    of the information in the SMD Production, it would put SMD at a competitive advantage in the
                                                  15    bidding process because I would: (i) know the type and amount of equipment that the
                                                  16    competitor could or could not bring to a bid project, and I would therefore know if the
                                                  17    competitor had to rent a lot of other equipment, which would affect the competitor’s profit
                                                  18    margin on the job, (ii) know the personnel that the competitor could bring to a bid project, (iii)
                                                  19    know the competitor’s current revenue and profit margin, which is critical to how a company
                                                  20    bids a project, and (iv) know the company’s past revenue and profit margin, which is helpful to
                                                  21    know because it allows you to anticipate how aggressive a company will be with its bid and also
                                                  22    how low of a profit margin that the company may allow on the bid project. If I were to learn of
                                                  23    how low a profit margin that a competitor would be willing to accept on a bid project, it
                                                  24    necessarily would help me bid that project on SMD’s behalf. All of this type of information
                                                  25    about SMD’s competitors is not publicly available to SMD, and if I had such information, it
                                                  26    would significantly help SMD bid on projects and would provide SMD a competitive advantage
                                                  27    over its competitors when bidding on a project.
                                                  28

                                                                                                          2
                                                       Case 3:18-cv-00133-LRH-WGC Document 85-1 Filed 08/06/19 Page 4 of 4



                                                   1            10.    SMD produced the SMD Production pursuant to, and in reliance on, a protective
                                                   2    order to keep the documents confidential, and now because of that production, SMD’s
                                                   3    confidential information and documents could be publicly disclosed at trial. SMD does not
                                                   4    want that to happen, and as stated above, SMD has compelling and specific reasons to keep
                                                   5    these records sealed. As I have described above, I do not want SMD’s competitors to have
                                                   6    access to SMD’s confidential and internal information and documents because that information
                                                   7    can be used directly against SMD in the bidding of projects in SMD’s competitive industry.
                                                   8            11.    For all of these reasons, it is critically important to SMD not to have its
                                                   9    confidential documents and information, which is part of the SMD Production, from being
                                                  10    publicly available to SMD’s competitors.
                                                  11            12.    Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the
                5441 Kietzke Lane, Second Floor




                                                  12    foregoing is true and correct.
                                                  13            DATED this 2nd day of August, 2019.
                       Reno, NV 89511
HOLLAND & HART LLP




                                                  14
                                                  15                                                KEITH JONES
                                                  16
                                                        13369417_v2
                                                  17
                                                  18
                                                  19
                                                  20
                                                  21
                                                  22
                                                  23
                                                  24
                                                  25
                                                  26
                                                  27

                                                  28

                                                                                                       3
Case 3:18-cv-00133-LRH-WGC Document 85-2 Filed 08/06/19 Page 1 of 3




        EXHIBIT 2
Case 3:18-cv-00133-LRH-WGC Document 85-2 Filed 08/06/19 Page 2 of 3
Case 3:18-cv-00133-LRH-WGC Document 85-2 Filed 08/06/19 Page 3 of 3
Case 3:18-cv-00133-LRH-WGC Document 85-3 Filed 08/06/19 Page 1 of 2




        EXHIBIT 3
      Case 3:18-cv-00133-LRH-WGC Document 85-3 Filed 08/06/19 Page 2 of 2



                                      EXHIBIT 3

              Documents Produced by Small Mine Development, LLC (“SMD”)

  SMD_RATHBURN0259-          June 8, 2016 Appraisal Report for Small Mine Development,
  SMC_RATHBURN0363           LLC
  SMD_RATHBURN0364-          2012 S Corporation Schedule K-1 for Don P. Rathburn
  SMC_RATHBURN0432
  SMD_RATHBURN0433-          2012-2017 Don P. Rathburn W-2s
  SMC_RATHBURN0444
  SMD_RATHBURN0445-          January 1, 2017 Purchase Agreement between Small Mine
  SMC_RATHBURN0452           Development and Don Rathburn
  SMD_RATHBURN0453-          Don Rathburn - Restricted Membership Units Agreement
  SMC_RATHBURN0469
  SMD_RATHBURN0470-          Don P. Rathburn employee file
  SMC_RATHBURN0543
  SMD_RATHBURN0551-          January 1, 2017 Purchase Agreement between Small Mine
  SMC_RATHBURN0554           Development and Don Rathburn (Draft)
  SMD_RATHBURN0555-          January 1, 2017 Release of Claims - Don Rathburn (Draft)
  SMC_RATHBURN0559
  SMD_RATHBURN0563-          January 1, 2017 Purchase Agreement between SMD and Don
  SMC_RATHBURN0568           Rathburn and Non-Negotiable Promissory Note between SMD
                             and Rathburn
  SMD_RATHBURN0571-          SMD Amended and Restated Operating Agreement Effective
  SMC_RATHBURN0614           December 31, 2015
  SMD_RATHBURN0615-          SMD - 2015 Equity Incentive Plan (Executed) 12-31-2015
  SMC_RATHBURN0629
  SMD_RATHBURN0630-          SMD 2017 Forecast at December 2016
  SMC_RATHBURN0630
  SMD_RATHBURN0631-          SMD 2018 Forecast at November 2017
  SMC_RATHBURN0631
  SMD_RATHBURN0632-          SMD 2018 Forecast at March 2018
  SMC_RATHBURN0632
  SMD_RATHBURN0633-          July 5, 2017 Appraisal Report for Small Mine Development
  SMC_RATHBURN0736
  SMD_RATHBURN0737-          Small Mine Development Non-Consolidated Income
  SMC_RATHBURN0738           Statements - 2018 Appraisal Report Calculations
  SMD_RATHBURN0739-          May 2, 2018 Appraisal Report for Small Mine Development
  SMC_RATHBURN0849
13374223_v1
